
Exhibit 10.2





Revised Terms Schedule to Employment Agreement


Name
George Sohos
Scheduled Term
From November 1, 2013 through the 3rd anniversary of that date (the “Initial
Term”) and shall then renew automatically for one-year periods (each, an
“Extension Term”) until you or the Company gives notice to the other of
nonrenewal at least 90 days before the end of the then applicable Extension Term
(the Initial Term together with any Extension Terms, the “Scheduled Term”).
Positions; Reporting
Global Head of Client Market Making of the Company
You will also be employed as a senior executive officer of such other members of
the Group as designated by the Board and approved by the board of directors of
such subsidiaries without additional compensation.
Initially, you will report directly to the Chief Executive Officer (“CEO”).
Starting Salary
$500,000
Annual Incentive
2013 and 2014 Calendar Year Annual Incentive: 
•    Amount: 
o    2013 Calendar Year:
§    Target:  $4,250,000
§    Maximum:  $8,500,000
o    2014 Calendar Year:
§    Target:  $5,250,000
§    Maximum:  $8,500,000
§    Minimum:  $0
•    Determination:
o    2013 Calendar Year:
§    50% will be based on the achievement of performance goals (“Performance
Portion”); provided that such amount may not be more than $4,250,000
§    50% will be determined by the CEO and approved by the Board based on the
achievement of initiatives to be established by the CEO and approved by the
Board (the “Initiatives Portion”); provided that such amount may not be more
than $4,250,000
o    2014 Calendar Year:
§    75% Performance Portion; provided that such amount may not exceed
$6,375,000
§    25% Initiatives Portion; provided that such amount may not exceed
$2,125,000
•    Form:
o    2013 Calendar Year: 50% paid in cash and 50% paid in Annual Incentive
Equity
o    2014 Calendar Year: 40% paid in cash and 60% paid in Annual Incentive
Equity




--------------------------------------------------------------------------------




 
Notwithstanding anything to the contrary herein, your Annual Incentive relating
to the 2013 calendar year may not be less than $4,520,000. For the avoidance of
doubt, your eligibility for an Annual Incentive relating to the 2013 calendar
year is in lieu of any other right you may have had to receive an incentive
relating to the 2013 calendar year other than as set forth in the Agreement.
Post-2014 Calendar Year Incentive:
The amount, method of determination and form of your Annual Incentive for
periods after the 2014 calendar year will be determined in the discretion of the
Company.
Annual Incentive Equity
Your Annual Incentive Equity with respect to the 2013 and 2014 Calendar Year
Annual Incentive will vest in three equal annual installments on each of the
first three anniversaries of the date of grant if you remain employed with the
Company through such dates, subject to the terms of Section 6 of the Agreement,
the terms of the Company equity plan under which it is granted and the terms of
your award agreement.
The form and vesting schedule of your Annual Incentive Equity for periods after
the 2014 calendar year will be determined in the discretion of the Company.
Performance Awards
•    Form: Restricted stock units and options
•    Number of Restricted Stock Units: with respect to 53,333 shares of Company
common stock
•    Number of Options: to purchase 97,978 shares of Company common stock
•    Exercise Price of Options: The fair market value of a share of Company
common stock on the date of grant (as determined in accordance with the terms of
the Company equity plan under which it is granted)
•    Term of Options: 5 years from the date of grant
•    Vesting: Your Performance Awards will vest in three equal annual
installments on each of the first three anniversaries of July 1, 2013 if you
remain employed with the Company through such dates, subject to the terms of
Section 6 of the Agreement, the terms of the Company equity plan under which it
is granted and the terms of your award agreement. For the avoidance of doubt,
you will not be eligible for retirement treatment with respect to your
Performance Awards.
•    Forfeiture: The proviso in the first sentence of Section 4(c) of the
Agreement shall not apply to your Performance Awards; provided, that you will
forfeit the Performance Awards unless you execute the Agreement by November 6,
2013
Good Reason
Good Reason will include (1) a material diminution in your authority or
responsibilities (not including any authority or responsibilities assumed on an
interim basis), provided that Good Reason does not include a change in your
reporting relationships, and (2) the transfer of your primary work site to a
site more than 50 miles from your primary work site as of the date of this
Agreement.
Additional Benefits upon a Termination without Cause or with Good Reason
If, during your Scheduled Term, the Company terminates your employment without
Cause or you terminate your employment with Good Reason, subject to
Section 6(h), your Performance Awards will continue to vest and become
exercisable on the vesting dates specified in your award agreement and will
remain exercisable until they expire (as if your employment had continued).


2

--------------------------------------------------------------------------------




Additional Benefits upon a Termination without Good Reason
If, during your Scheduled Term, you terminate your employment without Good
Reason, subject to Section 6(h), (1) your Annual Incentive Equity earned with
respect to service during the Scheduled Term will continue to vest on the
vesting dates specified in the applicable award agreement (as if your employment
had continued) (provided that, if such Annual Incentive Equity is in the form of
options or stock appreciation rights, they will remain exercisable for 90 days
after vesting); and (2) your vested Performance Awards that are in the form of
options will remain exercisable for three months following your termination.
Conditions
Notwithstanding the first sentence of Section 6(h)(4) of the Agreement, you will
pay the Group under Section 6(h)(2) of the Agreement within 15 days of notice by
the Company, and the date of notice will be the date of determination for
purposes of this Section.
Non-Competition Period
The Non-Competition Period will be 6 months after the end of your employment for
any reason.
Notwithstanding the preceding, the continued vesting of your Performance Awards
after a termination without Cause or termination for Good Reason that occurs
before a Change in Control is conditioned upon your compliance with Section 8(c)
of the Agreement until your Performance Awards in the form of restricted stock
units are fully vested and, in the case of Performance Awards in the form of
options, until the end of the term of the options. If you fail to comply with
Section 8(c) of the Agreement from the end of the Non-Competition Period until
your Performance Awards in the form of restricted stock units are fully vested,
and, in the case of Performance Awards in the form of options, until the end of
the term of the options, you will forfeit the portion of your Performance Awards
that remains unvested at the time of such failure and the Performance Awards in
the form of options (whether vested or unvested) that have not been exercised at
the time of such failure.
Non-Solicitation Period
The Non-Solicitation Period will be 18 months after the end of your employment
for any reason; provided, however, that the Non-Solicitation Period will be
reduced to 6 months after a termination without Cause or termination for Good
Reason following a Change in Control.
Notwithstanding the preceding, the continued vesting of your Performance Awards
after a termination without Cause or termination for Good Reason that occurs
before a Change in Control is conditioned upon your compliance with Section 8(d)
of the Agreement until your Performance Awards in the form of restricted stock
units are fully vested and, in the case of Performance Awards in the form of
options, until the end of the term of the options. If you fail to comply with
Section 8(d) of the Agreement from the end of the Non-Solicitation Period until
your Performance Awards in the form of restricted stock units are fully vested,
and, in the case of Performance Awards in the form of options, until the end of
the term of the options, you will forfeit the portion of your Performance Awards
that remains unvested at the time of such failure and the Performance Awards in
the form of options (whether vested or unvested) that have not been exercised at
the time of such failure.


3

--------------------------------------------------------------------------------




Non-Compete/Non-Solicit Payments
If either (1) during your Scheduled Term, the Company terminates your employment
without Cause or you terminate your employment with Good Reason or (2) during
your Scheduled Term, you resign without Good Reason and the Company elects to
have you comply with Section 8(c) and Section 8(d) of the Agreement, subject to
your execution of the Release in accordance with Section 6(h)(1) of the
Agreement the Company will pay you a non-compete/non-solicit payment equal to
$1,500,000 but payable in equal installments at the end of each month during
your Non-Competition Period (the “Non-Compete/Non-Solicit Payments”). For the
avoidance of doubt, the Non-Compete/Non-Solicit Payments would be in addition to
any other termination benefits to which you may become entitled under Section
6(c) of the Agreement. If you fail to comply with Section 8(c) until the end of
the Non-Competition Period or Section 8(d) until the end of the Non-Solicitation
Period, other than any isolated, insubstantial and inadvertent failure that is
not in bad faith, you will repay to the Group any paid Non-Compete/Non-Solicit
Payments and forfeit any unpaid Non-Compete/Non-Solicit Payments. For the
avoidance of doubt, if the Company does not elect, pursuant to clause (2) of the
first sentence of this section to make the Non-Compete/Non-Solicit Payments, (i)
you will not be obligated to comply with Section 8(c) or Section 8(d) of the
Agreement after your employment with the Company and (ii) the benefits referred
to in the section entitled “Additional Benefits upon a Termination without Good
Reason” will not be subject to your complying with Section 8(c) and Section 8(d)
of the Agreement.
Address
[Redacted]




4